Exhibit 10.1

 

[g82301ke01i001.jpg]

 

April 5, 2016

 

Project Nickel

Commitment Letter

 

MTS Systems Corporation
14000 Technology Drive
Eden Prairie, Minnesota 55344

 

Attention:  Andy Cebulla, Treasurer

 

Ladies and Gentlemen:

 

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan” or the “Commitment Party”
or “us” or “we”) that MTS Systems Corporation, a Minnesota corporation (“you” or
the “Company”), intends to enter into the transactions described in the
Transaction Summary attached hereto as Exhibit A (the “Transactions”). 
Capitalized terms used but not defined herein are used with the meanings
assigned to them on the Exhibits attached hereto (such Exhibits, together with
this letter, collectively, the “Commitment Letter”).

 

1.              Commitments

 

In connection with the Transactions, JPMorgan is pleased to advise you of its
commitment to provide (a) 100% of the aggregate amount of the Senior Secured
Facilities and (b) 100% of the aggregate amount of the Bridge Facility, in each
case, upon the terms and conditions set forth in this letter and Exhibits B, C
and D hereto (the Summary of Terms and Conditions set forth on each of Exhibits
B and C hereto are collectively referred to herein as the “Term Sheets”).

 

2.              Titles and Roles

 

It is agreed that:

 

(a) (i) JPMorgan will act as sole lead arranger and sole bookrunner for the
Senior Secured Facilities (acting in such capacities, the “Senior Lead
Arranger”) and for any increase in the amount of the Senior Secured Facilities
and (ii) JPMorgan will act as sole administrative agent for the Senior Secured
Facilities; and

 

(b) (i) JPMorgan will act as sole lead arranger and sole bookrunner for the
Bridge Facility (acting in such capacities, the “Bridge Lead Arranger” and,
together with the Senior Lead Arranger, the “Lead Arrangers”) and (ii) JPMorgan
will act as sole administrative agent for the Bridge Facility.

 

Notwithstanding the foregoing, the Company agrees that JPMorgan may perform its
responsibilities hereunder through its affiliate, J.P. Morgan Securities LLC.

 

You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners,  managers or co-managers will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Term Sheets and Fee Letters referred to below) will be paid in connection with
the Credit Facilities (or any such increase in the amount of the Senior Secured
Facilities) unless you and we shall so reasonably agree (it being understood and
agreed that no other agent, co-agent,

 

--------------------------------------------------------------------------------


 

arranger, co-arranger, bookrunner, co-bookrunner, manager or co-manager shall be
entitled to greater economics in respect of the Credit Facilities than
JPMorgan); provided, however, that, notwithstanding the foregoing, on or prior
to the date that is fourteen (14) calendar days after the date hereof, you may
appoint up to three (3) additional financial institutions as joint lead
arrangers and joint bookrunners for the Credit Facilities and award such
financial institutions (or their affiliates) additional agent or co-agent titles
in a manner and with economics determined by you in coordination with JPMorgan
(each such financial institution, an “Additional Arranger”) (it being understood
that, to the extent you appoint any additional agent, co-agent, joint lead
arranger or joint bookrunner in respect of the Credit Facilities, such
Additional Arranger or one or more of its affiliates shall commit to provide a
percentage of the aggregate principal amount of the Credit Facilities at least
commensurate with the economics awarded to such Additional Arranger or its
affiliates, as applicable, and the commitments of and amount of economics
allocated to JPMorgan in respect of the Credit Facilities under the Arranger Fee
Letter will be reduced by the amount of the commitments of and amount of
economics allocated to such Additional Arranger or its affiliates, as
applicable, with respect to the Credit Facilities upon the execution by such
Additional Arranger or such affiliate, as applicable, of customary amendment,
restatement or joinder documentation in form and substance reasonably
satisfactory to JPMorgan and you); provided further, however, that in no event
will JPMorgan have less than 50% of the total economics with respect to the
Credit Facilities.  It is further agreed that JPMorgan will have “left”
placement, and any Additional Arrangers will be subsequently listed
alphabetically, in any marketing materials or other documentation used in
connection with the Credit Facilities.

 

3.              Syndication

 

The Lead Arrangers intend to syndicate the Credit Facilities to a group of
banks, financial institutions and other institutional lenders identified by them
in consultation with you (such banks, financial institutions and other
institutional lenders, together with the Commitment Party and the Additional
Arrangers, the “Lenders”); provided that (a) the Lead Arrangers will not
syndicate or offer the opportunity to acquire a commitment or provide any
portion of the Credit Facilities, to any Disqualified Lenders (as defined
below), (b) solely with respect to the Revolving Credit Facility, the Lead
Arrangers will not syndicate or offer the opportunity to acquire a commitment or
provide any portion of such facility, to any bank, financial institution or
other institutional lender unless such bank, financial institution or other
institutional lender is reasonably approved by you (such approval not to be
unreasonably withheld, delayed or conditioned) and (c) notwithstanding the Lead
Arrangers’ right to syndicate the Credit Facilities and receive commitments with
respect thereto, (i) the Commitment Party shall not be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Credit Facilities on the Closing Date) in connection with any syndication,
assignment or participation of the Credit Facilities, including its commitments
in respect thereof, until after the Closing Date has occurred (except in the
case of an assignment or syndication to an Additional Arranger), (ii) no
assignment or novation by the Commitment Party shall become effective as between
you and the Commitment Party with respect to all or any portion of the
Commitment Party’s commitments in respect of the Credit Facilities until after
the initial funding of the Credit Facilities (except in the case of an
assignment or syndication to an Additional Arranger) and (iii) unless you
otherwise agree in writing, the Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitment in respect of the
Credit Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred (except
in the case of an assignment or syndication to an Additional Arranger).  For
purposes of this Commitment Letter, the term “Disqualified Lender” shall mean
(x) any entity separately identified in writing (i)  prior to the date hereof on
the “Disqualified Lender” list provided by you to us or (ii) after the date
hereof in a supplement to the “Disqualified Lender” list provided the addition
of such entity to such list is reasonably acceptable to the Commitment Party,
(y) any entity reasonably determined by the Company to be a competitor of the
Company, the Target or any of their respective Subsidiaries (each, a
“Competitor”), in each case that is

 

2

--------------------------------------------------------------------------------


 

identified by name in writing on the “Disqualified Lender” list or in a
supplement to the “Disqualified Lender” list provided to the Lead Arrangers from
time to time after the date hereof and (z) in the case of the foregoing clauses
(x) and (y), any affiliate of such entity, which affiliate is either (i) clearly
identifiable as such based solely on the similarity of its name and is not a
bona fide debt investment fund or (ii) identified as an affiliate in writing
after the date hereof in a written supplement to the “Disqualified Lender” list
and is not a bona fide debt investment fund; provided that any supplement to the
“Disqualified Lender” list shall become effective three (3) business days after
delivery to the Lead Arrangers, but which supplement shall not apply
retroactively to disqualify any entities that have previously acquired a
commitment or a participation in the Credit Facilities in accordance with the
terms of this Commitment Letter or the Credit Documentation; provided, further
that, no supplements shall be made to the “Disqualified Lender” list from and
including the date of the launch of primary syndication of the Credit Facilities
through and including the Syndication Date.

 

The Lead Arrangers intend to commence syndication efforts promptly, and, until
the earlier to occur of (x) the date that is 60 days following the Closing Date
and (y) a Successful Syndication (as defined in the Arranger Fee Letter) (such
earlier date, the “Syndication Date”), you agree actively to assist (and, to the
extent not in contravention of the Merger Agreement, to use your commercially
reasonable efforts to cause the Target and its subsidiaries to actively assist)
the Lead Arrangers in completing a syndication reasonably satisfactory to the
Lead Arrangers and you.  Such assistance shall include (A) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
from your and your affiliates’ existing banking relationships, (B) direct
contact between appropriate members of your senior management and advisors and
the proposed Lenders (and, to the extent not in contravention of the Merger
Agreement, using your commercially reasonable efforts to ensure such contact
between senior management of the Target and the proposed Lenders), in all such
cases at times and locations to be mutually agreed upon, (C) your preparing and
providing to the Commitment Party (and, to the extent not in contravention of
the Merger Agreement, using commercially reasonable efforts to cause the Target
to prepare and provide) all customary information with respect to you and your
subsidiaries and the Target and its subsidiaries and the Transactions, including
all customary financial information and Projections (as defined below), as the
Commitment Party may reasonably request in connection with the arrangement and
syndication of the Credit Facilities and your assistance (and, to the extent not
in contravention of the Merger Agreement, using your commercially reasonable
efforts to cause the Target to assist) in the preparation of one or more
confidential information memoranda or lender slides (each, a “Confidential
Information Memorandum”) and other customary marketing materials to be used in
connection with the syndication (all such information, memoranda and material,
“Information Materials”), (D) prior to the launch of the syndication, using your
commercially reasonable efforts to procure a public corporate credit rating and
a public corporate family rating in respect of the Company from Standard &
Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
respectively, and ratings for each of the Senior Secured Facilities and the
Senior Notes from each of S&P and Moody’s, (E) your hosting, with the Commitment
Party, of one or more meetings of prospective Lenders at times and locations to
be mutually agreed (and, to the extent not in contravention of the Merger
Agreement, using your commercially reasonable efforts to cause the senior
management of the Target to be available for such meetings) and (F) your
ensuring that, prior to the Syndication Date, there is no competing offering,
placement, arrangement or syndication of any debt securities (other than as
contemplated in the Fee Letters) or bank financing or other credit facilities
(other than the Credit Facilities or any Permitted Surviving Debt (as defined
below)) or announcement thereof by or on behalf of you and your subsidiaries
that could reasonably be expected to materially impair our syndication of the
Credit Facilities and your using commercially reasonable efforts to ensure that
there is no competing offering, placement, arrangement or syndication of any
debt securities or bank financing or other credit facilities or announcement
thereof by or on behalf of the Target and its subsidiaries (other than the
Credit Facilities or any Permitted Surviving Debt), in all cases under this
clause (F), if such offering, placement, arrangement or syndication could
reasonably be expected to materially impair our syndication of the Credit
Facilities.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Commitment Letter and the Credit Documentation, the term
“Permitted Surviving Debt” shall mean (i) purchase money indebtedness, capital
leases and equipment financings of the Target and its Subsidiaries that will
remain outstanding following the Closing Date, (ii) intercompany indebtedness
among the Target and its subsidiaries, (iii) other ordinary course working
capital facilities of the Target and its subsidiaries that will be repaid in
full and terminated on or prior to the Closing Date, (iv) any indebtedness
specifically contemplated by the Merger Agreement to remain outstanding
following the Closing Date and (v) other customary indebtedness that is
permitted to be outstanding by the terms of the Credit Documentation or is
otherwise reasonably agreed by you and the Commitment Party to remain
outstanding following the Closing Date.

 

Upon the reasonable request of the Commitment Party, you will furnish, and to
the extent not in contravention of the Merger Agreement, use your commercially
reasonable efforts to cause the Target to furnish, for no fee, to the Commitment
Party an electronic version of your and your subsidiaries’ and the Target’s and
its subsidiaries’ trademarks, service marks and corporate logos for use in
marketing materials for the purpose of facilitating the syndication of the
Credit Facilities (the “License”); provided, however, that the License shall be
used solely for the purpose described above and may not be assigned or
transferred.  You hereby authorize the Commitment Party to download copies of
the Company’s trademark logos from its website and post copies thereof on the
IntraLinks site, SyndTrack site or similar workspace established by JPMorgan to
syndicate the Credit Facilities and use the logos on any Confidential
Information Memorandum, presentations and other marketing materials prepared in
connection with the syndication of the Credit Facilities or in any
advertisements (to which you consent, such consent not to be unreasonably
withheld, delayed or conditioned) that the Commitment Party may place after the
closing of any of the Credit Facilities in financial and other newspapers and
journals, or otherwise, at its own expense describing its services to the
Company hereunder.  Without limiting your obligations to assist with syndication
efforts as set forth in this paragraph, we agree that (except for purposes of
determining whether a Successful Syndication has been achieved under the market
flex provisions of the Arranger Fee Letter) we will not be released from our
commitment hereunder in connection with any syndication or assignment to any
Lender unless (A) (i) you have consented to such syndication or assignment in
writing (such consent not to be unreasonably withheld, delayed or conditioned)
and (ii) any such Lender has entered into customary amendment, restatement or
joinder documentation (in form and substance reasonably satisfactory to JPMorgan
and you) with respect to this Commitment Letter committing to provide a portion
of the Credit Facilities (in which case our commitments hereunder shall be
reduced at such time by an amount equal to the commitment assumed by such
Lender) or (B) such Lender shall have entered into the applicable Credit
Documentation and funded the portion of the Credit Facilities required to be
funded by it on the Closing Date.  Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letters or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, your obligations to assist in syndication efforts as provided herein
shall not constitute a condition to the commitments hereunder or the funding of
the Credit Facilities on the Closing Date and it is understood that the
Commitment Party’s commitment hereunder is not conditioned upon the syndication
of, or receipt of commitments in respect of, the Credit Facilities and in no
event shall the commencement or successful completion of syndication of the
Credit Facilities constitute a condition to the availability of the Credit
Facilities on the Closing Date.

 

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders, in all cases,
subject to the provisions hereof with respect to Disqualified Lenders.  You
hereby acknowledge and agree that the Lead Arrangers will have no responsibility
other than to arrange the syndication as set forth

 

4

--------------------------------------------------------------------------------


 

herein and in no event shall the Commitment Party be subject to any fiduciary or
other implied duties in connection with the transactions contemplated hereby.

 

At the request of the Commitment Party, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you, your affiliates, the Target and its subsidiaries and the Acquisition
that is either publicly available or not material with respect to you and your
affiliates, the Target and its subsidiaries, any of your or their respective
securities or the Acquisition for purposes of United States federal and state
securities laws (such information, “Non-MNPI”).  Such Public Versions, together
with any other information prepared by you or the Target or your or its
affiliates or representatives and conspicuously marked “Public” (collectively,
the “Public Information”), which at a minimum means that the word “Public” will
appear prominently on the first page of any such information, may be distributed
by us to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”).  You acknowledge and agree that, in addition
to Public Information and unless you promptly notify us otherwise, (a) drafts
and final definitive documentation with respect to the Credit Facilities,
(b) marketing term sheets and administrative materials prepared by the
Commitment Party for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda), and (c) notifications of changes
in the terms of the Credit Facilities may be distributed to Public Side Lenders.
You acknowledge that the Commitment Party’s public-side employees and
representatives who are publishing debt analysts may participate in any meetings
held pursuant to clause (E) of the third preceding paragraph; provided that,
such analysts shall not publish any information obtained from such meetings
(i) until the syndication of the Credit Facilities has been completed upon the
making of allocations by the Lead Arrangers and the Lead Arrangers freeing the
Credit Facilities to trade or (ii) in violation of any confidentiality agreement
between you and the Commitment Party.

 

In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI. Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you and
us with respect to any use thereof and of any related Information Materials by
the recipients thereof.

 

For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any law, rule or
regulation, or any obligation of confidentiality binding on you or your
affiliates; provided that, at the reasonable request of the Commitment Party,
you shall use commercially reasonable efforts to obtain the relevant consents
under such obligations of confidentiality to allow for the provision of such
information.

 

4.              Information

 

You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all written
information (including all Information Materials), other than the Projections,
other forward-looking information, budgets, forecasts, estimates and information
of a general economic or industry specific nature (the “Information”), that has
been or will be made available to us by you or, at your direction, by any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, after giving effect to all supplements and updates
thereto provided through the date furnished, does not or will not, when
furnished to us, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (when taken as a whole and after giving effect to all
supplements and updates thereto

 

5

--------------------------------------------------------------------------------


 

provided through the date furnished) and (b) the financial projections and other
forward-looking information (the “Projections”) that have been or will be made
available to us by you or, at your direction, by any of your representatives in
connection with the transactions contemplated hereby have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time furnished to us (it being understood that (i) the Projections are as
to future events and are not to be viewed as facts, and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material
and (ii) the Projections are subject to significant uncertainties and
contingencies and no assurance can be given that the projected results will be
realized).  You agree that if, at any time prior to the later of (x) Closing
Date and (y) the Syndication Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the information and Projections were being furnished, and such
representations were being made, at such time, then you will (or, with respect
to the Information and Projections relating to the Target and its subsidiaries,
to the extent not in contravention of the Merger Agreement, will use
commercially reasonable efforts to) promptly supplement, or cause to be
supplemented, the Information and the Projections so that (with respect to
Information and Projections relating to the Target and its subsidiaries, to your
knowledge) such representations will be correct in all material respects under
those circumstances.  You understand that in arranging and syndicating the
Credit Facilities we may use and rely on the Information and Projections without
independent verification thereof.

 

5.              Fees

 

As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Arranger Fee Letter (the “Arranger Fee Letter”) and the Administrative
Agent Fee Letter (the “Administrative Agent Fee Letter”), in each case dated the
date hereof and delivered herewith (the “Fee Letters” and each a “Fee Letter”)
on the terms and subject to the conditions set forth therein.

 

6.              Conditions

 

The Commitment Party’s commitments and agreements hereunder are subject solely
to the satisfaction (or waiver by the Commitment Party) of solely the conditions
set forth in this Section 6, in Exhibit D, in Exhibit B under the heading
“CERTAIN CONDITIONS — Initial Conditions” and in Exhibit C under the heading
“CERTAIN CONDITIONS — Conditions Precedent”.

 

Notwithstanding anything in this Commitment Letter, the Fee Letters or the
definitive documentation for the Credit Facilities (the “Credit Documentation”)
to the contrary, (a) the only representations relating to you and your
subsidiaries and the Target and its subsidiaries and their respective businesses
the accuracy of which shall be a condition to availability of the Credit
Facilities on the Closing Date shall be (i) such of the representations made by
or on behalf of the Target in the Merger Agreement as are material to the
interests of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to your (or any of your affiliates’) obligations
to close the Acquisition under the Merger Agreement or you (or any of your
affiliates) have the right to terminate your (or any of your affiliates’)
obligations under the Merger Agreement or decline to consummate the Acquisition
as a result of a breach of such representations in the Merger Agreement (the
“Merger Agreement Representations”) and (ii) the Specified Representations (as
defined below), and (b) the terms of the Credit Documentation shall be in a form
such that they do not impair the availability of the Credit Facilities on the
Closing Date if the conditions set forth in this Section 6, in Exhibit D, in
Exhibit B under the heading “CERTAIN CONDITIONS — Initial Conditions” and in
Exhibit C under the heading “CERTAIN CONDITIONS — Initial Conditions”, in each
case, limited on the Closing Date as indicated therein, are satisfied (or waived
by the Commitment Party) (it being understood that, to the extent any

 

6

--------------------------------------------------------------------------------


 

collateral (including the grant or perfection of any security interest) referred
to in the Term Sheets is not or cannot be provided on the Closing Date (other
than the grant and perfection of security interests (i) in assets with respect
to which a lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code (“UCC”) or (ii) in the equity interests, if
any, of the Target or the wholly owned material subsidiaries of the Target (to
the extent required by the Term Sheets (provided that such equity securities
will be required to be delivered on the Closing Date only to the extent received
from the Company after your use of commercially reasonable efforts to do so))
with respect to which a lien may be perfected by the delivery of an equity
certificate) after your use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision and perfection of such
collateral shall not constitute a condition precedent to the availability and
initial funding of the Credit Facilities on the Closing Date, but may instead be
provided after the Closing Date pursuant to arrangements to be mutually agreed
by the Administrative Agent and the Company).  For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheets relating to corporate or other organizational existence,
organizational power and authority of the Company and the Guarantors to enter
into and perform the Credit Documentation, due authorization, execution and
delivery by the Company and the Guarantors of, performance of, and
enforceability against the Company and the Guarantors of, the Credit
Documentation, effectiveness, validity and perfection of first priority (subject
to permitted liens) liens under the security documents (subject to the
limitations set forth in the preceding sentence), no conflicts of the Credit
Documentation with the organizational documents of the Company and the
Guarantors, use of proceeds not violating margin regulations, anti-corruption
laws, sanctions and the PATRIOT Act, Investment Company Act, solvency as of the
Closing Date (after giving effect to the Transactions) of the Company and its
subsidiaries on a consolidated basis (solvency to be defined in a manner
consistent with the manner in which solvency is determined in the solvency
certificate to be delivered pursuant to paragraph 1(b) of Exhibit D), Federal
Reserve margin regulations and anti-corruption laws and sanctions. 
Notwithstanding anything in this Commitment Letter or the Fee Letters to the
contrary, the only conditions to availability and initial funding of the Credit
Facilities on the Closing Date are set forth in this Section 6, in Exhibit B
under the heading “CERTAIN CONDITIONS — Initial Conditions” and in Exhibit C
under the heading “CERTAIN CONDITIONS — Initial Conditions”, in each case,
limited on the Closing Date as indicated therein.  This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

 

7.              Indemnification and Expenses

 

You agree (a) to indemnify and hold harmless the Commitment Party, its
affiliates and their respective directors, officers, employees, advisors,
affiliates, agents and other representatives (each, an “indemnified person”)
from and against any and all losses, claims, damages and liabilities to which
any such indemnified person may become subject, to the extent arising out of or
in connection with this Commitment Letter, the Fee Letters, the Credit
Facilities, the use of the proceeds thereof or the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (each a “Proceeding”), regardless of whether any
indemnified person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other person,
and to reimburse each indemnified person upon demand for any reasonable and
documented out-of-pocket legal expenses of one firm of counsel for all such
indemnified persons, taken as a whole and, if relevant, of a single local
counsel in each applicable jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole, and, solely in the case of a conflict of interest, where the
indemnified person affected by such conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, another firm of counsel
for such affected indemnified person) and other reasonable and documented
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have arisen from (i) the willful
misconduct, bad faith or gross negligence

 

7

--------------------------------------------------------------------------------


 

of such indemnified person or any of such indemnified person’s affiliates or any
of its or their respective Controlled Related Parties (as defined below) or
their successors (as determined by a final, non-appealable judgment of a court
of competent jurisdiction), (ii) a material breach by such indemnified person or
any of such indemnified person’s affiliates or any of its or their respective
Controlled Related Parties of any of its or their respective obligations under
this Commitment Letter (as determined by a final, non-appealable judgment of a
court of competent jurisdiction pursuant to a claim initiated by you), including
the Commitment Party’s obligations to fund the Credit Facilities on the Closing
Date if so required in accordance with the provisions of this Commitment Letter
or (iii) disputes solely between and among indemnified persons not arising from
any act or omission of the Company or any of its affiliates (other than claims
against an indemnified person acting in its capacity as an agent or arranger or
similar role under the Credit Facilities), and (b) regardless of whether the
Closing Date occurs, to reimburse the Commitment Party and its affiliates from
time to time, upon presentation of a summary statement, for all reasonable and
documented out-of-pocket expenses (including but not limited to due diligence
expenses, expenses of the Commitment Party’s consultants’ fees (to the extent
any such consultant has been retained with your prior written consent (such
consent not to be unreasonably withheld or delayed)), syndication expenses,
travel expenses and reasonable fees, disbursements and other charges of a single
counsel to the Commitment Party and of a single local counsel to the Commitment
Party in each relevant jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) and of such other counsel retained with your
prior written consent (such consent not to be unreasonably withheld or
delayed)), in each case incurred in connection with the Credit Facilities and
any related documentation (including this Commitment Letter and the Credit
Documentation) or the administration, amendment, modification, waiver or
enforcement thereof.  It is further agreed that the Commitment Party shall only
have liability to you (as opposed to any other person).  No indemnified person
shall be liable for any damages directly or indirectly arising from the use by
others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, including, without
limitation, SyndTrak, Intralinks, the internet, email or similar electronic
transmission systems, except to the extent any such damages are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the gross negligence, bad faith or willful misconduct of such indemnified
person (or any of its Controlled Related Parties).  None of the indemnified
persons or you, the Target or any of your or their respective affiliates or the
respective directors, officers, employees, advisors, agents or other
representative of the foregoing or any successor or assign of the foregoing
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letters, the Credit Facilities
or the transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
Section 7.  The foregoing provisions in this Section 7 shall be superseded in
each case, to the extent covered thereby, by the applicable provisions contained
in the Credit Documentation upon execution thereof and thereafter shall have no
further force and effect.  As used above, a “Controlled Related Party” of any
person or entity means (1) any controlling person or controlled affiliate of
such indemnified person, (2) the respective directors, officers or employees of
such indemnified person or any of its controlling persons or controlled
affiliates and (3) the respective agents, advisors and representatives of such
indemnified person or any of its controlling persons or controlled affiliates,
in the case of this clause (3), acting on behalf of or at the instructions of
such indemnified person, controlling person or such controlled affiliate;
provided that each reference to a controlling person, controlled affiliate,
director, officer or employee in this sentence pertains to a controlling person,
controlled affiliate, director, officer or employee involved in the structuring,
arrangement, negotiation or syndication of this Commitment Letter and the Credit
Facilities.

 

8.              Sharing of Information, Absence of Fiduciary Relationship,
Affiliate Activities

 

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  You

 

8

--------------------------------------------------------------------------------


 

further acknowledge that the Commitment Party (or an affiliate) is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services
and such person may from time to time provide investment banking and other
financial services to, and effect transactions for, its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, the Target, your or the Target’s
respective affiliates, of other companies that may be the subject of the
transactions contemplated by this Commitment Letter and of other companies with
which you may have commercial or other relationships.  You further acknowledge
that the Commitment Party has no obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by the Commitment Party and you or any such affiliate (including the
Credit Documentation).  With respect to any securities and/or financial
instruments so held by the Commitment Party (or an affiliate) or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.  In addition, neither the Commitment Party nor any of its
affiliates will use confidential information obtained from you or your
affiliates or on your or their behalf by virtue of the transactions contemplated
hereby in connection with the performance by the Commitment Party and its
affiliates of services for other companies or persons and neither any Commitment
Party nor any of its affiliates will furnish any such information to any of its
other customers.  You also acknowledge that the Commitment Party and its
affiliates have no obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies or persons.

 

The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and subject to the confidentiality obligations, of the
Commitment Party hereunder.

 

The Commitment Party is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the Credit Facilities
(including in connection with determining the terms of the Credit Facilities)
and not as a financial advisor or a fiduciary to, or an agent of, the Company or
any other person.  The Company agrees that it will not assert any claim against
the Commitment Party based on an alleged breach of fiduciary duty by the
Commitment Party in connection with this Commitment Letter and the transactions
contemplated hereby. The Company acknowledges and agrees that the Commitment
Party is not advising the Company as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Commitment Party shall have no responsibility or
liability to the Company with respect thereto.  Any review by the Commitment
Party of the Company, the Target, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Commitment Party and its affiliates, and shall not be on behalf of the
Company. It is understood that this paragraph shall not apply to or modify or
otherwise affect any arrangement with any financial advisor separately retained
by you or any of your affiliates in connection with the Acquisition, in its
capacity as such.

 

9.              Confidentiality

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Target and its subsidiaries and the Target itself, in each case on a
confidential and need-to-know basis (provided that

 

9

--------------------------------------------------------------------------------


 

any disclosure of the Fee Letters or their terms or substance to the Target or
its officers, directors, employees, attorneys, accountants, agents or advisors
shall be redacted as to the amount of fees and other economic terms of the
market flex provisions in a customary manner, unless the Commitment Party shall
otherwise agree), (b) in any legal, judicial or administrative proceeding or as
otherwise required by applicable law or regulation or as requested by a
governmental authority (in which case you agree, to the extent not prohibited by
applicable law, to inform us promptly in advance thereof), (c) upon notice to
the Commitment Party, this Commitment Letter and the existence and contents
hereof (but not the Fee Letters or the contents thereof, other than the
aggregate fee amount contained in the Fee Letters as part of the Projections,
pro forma information or a generic disclosure of aggregate sources and uses
related to fee amounts related to the Transactions to the extent customary or
required in offering and marketing materials for the Credit Facilities or in any
public or regulatory filing requirement (including any filing requirement of the
Securities and Exchange Commission) relating to the Transactions (and only to
the extent aggregated with all other fees and expenses of the Transactions and
not presented as an individual line item unless required by applicable law,
rule or regulation)) may be disclosed in any prospectus or offering memoranda
relating to the Senior Notes in any syndication or other marketing material in
connection with the Credit Facilities or in connection with any public filing
requirement, (d) the Term Sheets may be disclosed to Lenders and potential
Lenders and to any rating agency in connection with the Acquisition and the
Credit Facilities, and (e) with the Commitment Party’s prior written consent
(which shall not be unreasonably withheld, conditioned or delayed); provided
that the foregoing restrictions shall cease to apply in respect to the existence
and contents of this Commitment Letter (but not in respect of the Fee Letters
and their terms and substance) after this Commitment Letter has been accepted by
you.

 

The Commitment Party shall use all nonpublic information received by them in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Party from disclosing any such
information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants (and such actual or prospective Lenders or
participants shall also be permitted to receive the “Disqualified Lender” list
and supplements thereto), (c) in any legal, judicial or administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case the Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
governmental or regulatory authority having jurisdiction over the Commitment
Party or its affiliates (in which case the Commitment Party agrees, to the
extent not prohibited by applicable law, to inform you promptly thereof prior to
disclosure (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority or regulation)), (e) to the employees, officers,
directors, legal counsel, independent auditors, professionals and other experts
or agents of the Commitment Party (collectively, “Representatives”) who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential on
terms that are substantially identical to the terms set forth herein (provided
that the Commitment Party shall be responsible for the compliance of its
affiliates and Representatives with the provisions of this paragraph), (f) to
any of its respective affiliates (provided that any such affiliate is advised of
its obligation to retain such information as confidential on terms that are
substantially identical to the terms set forth herein, and the Commitment Party
shall be responsible for its affiliates’ compliance with this paragraph) solely
in connection with the Transactions and any related transactions, (g) to the
extent any such information becomes publicly available other than by reason of
disclosure by the Commitment Party, its affiliates or Representatives in breach
of this Commitment Letter or breach by any other party of any confidentiality
obligation known by the Commitment Party to exist in favor of you, the Target or
your or its affiliates, (h) for purposes of establishing a “due diligence”
defense, (i) to the extent that such information is received by the Commitment
Party from a third party that is not known by the Commitment Party to be subject
to confidentiality obligations to you or your affiliates, (j) to enforce its
respective rights hereunder or under the Fee Letters or (k) to the extent such
information

 

10

--------------------------------------------------------------------------------


 

was independently developed by the Commitment Party without reliance on
confidential information; provided that the disclosure of any such information
to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
on terms that are substantially identical to the terms set forth herein and in
accordance with the standard syndication processes of the Commitment Party or
customary market standards for dissemination of such type of information.  The
Commitment Party’s obligations under this paragraph shall remain in effect until
the earlier of (x) the date that is two years from the date hereof and (y) the
date the Credit Documentation becomes effective, at which time our obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Credit Documentation upon the execution and
delivery thereof.

 

10.       Miscellaneous

 

This Commitment Letter shall not be assignable by any party hereto (except in
connection with the appointment of Additional Arrangers as set forth herein)
without the prior written consent of each other party hereto (which consent
shall not be unreasonably withheld, conditioned or delayed) (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to and does not confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons
to the extent expressly set forth herein.  The Commitment Party reserves the
right to employ the services of their affiliates in providing services
contemplated hereby and to allocate, in whole or in part, to their affiliates
certain fees payable to the Commitment Party in such manner as the Commitment
Party and its affiliates may agree in their sole discretion, but subject in all
respects to the terms of this Commitment Letter.  This Commitment Letter may not
be amended or waived except by an instrument in writing signed by you and the
Commitment Party.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by facsimile or electronic transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.  This Commitment Letter and the Fee Letters are the only
agreements that have been entered into among us and you with respect to the
Credit Facilities and set forth the entire understanding of the parties with
respect thereto.  This Commitment Letter and any claim, controversy or dispute
(whether arising in contract, equity, tort or otherwise) arising under or
related to this Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letters or the performance of services hereunder or
thereunder.  You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court.  You and
we hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum or otherwise based on lack of personal jurisdiction or
improper venue.  YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN
ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER
OR THE FEE LETTERS OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

11

--------------------------------------------------------------------------------


 

The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it and each of the Lenders is required to obtain,
verify and record information that identifies the Company and its subsidiaries,
which information includes names, addresses, tax identification numbers and
other information that will allow the Commitment Party and each of the Lenders
to identify the Company and its subsidiaries in accordance with the PATRIOT
Act.  This notice is given in accordance with the requirements of the PATRIOT
Act and is effective for the Commitment Party and each Lender.

 

The indemnification, fee, expense, jurisdiction, waiver of jury trial, service
of process, venue, governing law, sharing of information, no agency or fiduciary
duty, syndication and confidentiality provisions contained herein and in the Fee
Letters shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including as to the provision of Information and representations with
respect thereto) and (b) confidentiality of the Fee Letters and the contents
thereof) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage.  You may
terminate this Commitment Letter and the Commitment Party’s commitments
hereunder in full (but not in part) at any time subject to the provisions of the
preceding sentence.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the Fee
Letters not later than 11:59 p.m., New York City time, on the earlier of
(x) April 5, 2016 and (y) the time of the public announcement of the
Acquisition.  The Commitment Party’s commitments and agreements hereunder, will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.  In the event that we
receive your executed counterparts to this Commitment Letter and the Fee Letters
in accordance with this paragraph and the initial funding under the Credit
Facilities does not occur on or before the Expiration Date, then this Commitment
Letter and the commitments hereunder shall automatically terminate unless we
shall, in our discretion, agree in writing to an extension.  “Expiration Date”
means the earliest of (i) 5:00 p.m., New York City time, on October 2, 2016,
(ii) the closing of the Acquisition with or without the use of the Credit
Facilities, (iii) the public announcement of the abandonment of the Acquisition
by you (or any of your affiliates) and (iv) the termination of the Merger
Agreement prior to closing of the Acquisition or the termination of your (or any
of your affiliates’) obligations under the Merger Agreement to consummate the
Acquisition in accordance with the terms thereof.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Krys Szremski

 

 

Name: Krys Szremski

 

 

Title: Executive Director

 

Accepted and agreed to as of

the date first written above by:

 

MTS SYSTEMS CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

 

Name: Jeffrey A. Graves

 

 

Title: President and Chief Executive Officer

 

 

Commitment Letter

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PROJECT NICKEL
TRANSACTION SUMMARY

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B, C and D thereto.

 

MTS Systems Corporation (the “Company”) intends to acquire (the “Acquisition”)
all of the outstanding equity interests of a company previously identified to us
as “Nickel” (the “Target”) pursuant to the Agreement and Plan of Merger, dated
as of the date hereof (together with all exhibits, schedules and disclosure
letters thereto, the “Merger Agreement”), among the Company, the Target, and
certain other parties.  In connection therewith, it is intended that:

 

(a)                                 The Company will (i) obtain senior secured
credit facilities (the “Senior Secured Facilities”) consisting of a $100.0
million revolving credit facility and a $390.0 million term loan B facility and
(ii) obtain $250.0 million in gross cash proceeds from either (x) the issuance
of senior unsecured notes in a public offering or a private placement under
Rule 144A or other private placement (the “Senior Notes”) and/or (y) if the
Company does not, or is unable to, issue the full amount of the Senior Notes at
or prior to the time the Acquisition is consummated, a senior unsecured bridge
facility (“Bridge Facility”, and, together with the Senior Secured Facilities,
the “Credit Facilities”) in an amount equal to $250.0 million less the gross
cash proceeds from the issuance of the Senior Notes and Securities (as defined
in the Arranger Fee Letter) (and, if applicable, less any gross cash proceeds
from the issuance of equity securities of the Company for the purpose of
financing the Acquisition or paying other Transaction Costs (as defined below)).

 

(b)                                 All existing indebtedness for borrowed money
under the Credit Agreement, dated as of September 24, 2014 (as previously
amended, the “Existing Credit Agreement”), among the Company, the foreign
subsidiary borrowers from time to time party thereto, the lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent, will
be refinanced or repaid in full and arrangements for the concurrent release of
all related liens shall be made (the “Refinancing”).

 

(c)                                  The proceeds of the Senior Secured
Facilities, the Senior Notes and the Bridge Facility (to the extent obtained),
shall be applied (i) to refinance certain existing indebtedness of the Target
and its subsidiaries, (ii) to pay the purchase price in connection with the
Acquisition, (iii) to pay the fees, costs and expenses incurred in connection
with the Transactions and (iv) to consummate the Refinancing (the amounts set
forth in clauses (i) through (iv) above, collectively, the “Transaction Costs”).

 

The transactions described above are collectively referred to herein as the
“Transactions”.  For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction (or waiver by the
Commitment Party) of the conditions set forth in Exhibit D and the initial
funding of the relevant Credit Facilities.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

PROJECT NICKEL

SENIOR SECURED CREDIT FACILITIES
Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Senior Secured Facilities.  Capitalized terms used but not defined shall have
the meanings set forth in the Commitment Letter to which this Exhibit B is
attached and in Exhibits A, C and D attached thereto.

 

I.                                        Parties

 

Borrowers:

 

MTS Systems Corporation (the “Company”) and, solely in the case of the
hereinafter defined Revolving Credit Facility, subject to the approval of each
of the Lenders and the Administrative Agent, one or more designated foreign
subsidiaries (the “Foreign Borrowers” and collectively with the Company, the
“Borrowers”).

 

 

 

Guarantors:

 

Subject to exceptions substantially consistent with those in the Existing Credit
Agreement, the Company (with respect to any other Borrower) and the Company’s
material direct and indirect subsidiaries (consistent with the standards in the
Existing Credit Agreement) shall unconditionally guaranty all of the Borrowers’
obligations under and in connection with the Senior Secured Facilities (as
defined below), and the Company and the other Guarantors shall unconditionally
guarantee interest rate swaps, currency or other hedging obligations and banking
services obligations owing to any Lender or any affiliate thereof.

 

 

 

Collateral:

 

The obligations of the Borrowers and the Guarantors under the Senior Secured
Facilities shall be secured by (i) a first priority (subject to permitted liens)
perfected security interest in and lien on the existing and future real and
personal property of the Borrowers and each Guarantor and (ii) a pledge of, and
a first perfected security interest in 100% of the equity interests of each of
the Borrowers’ and each Guarantor’s existing and future direct, wholly owned
material subsidiaries; provided that, if a pledge of 100% of the voting shares
of equity interests of any material foreign subsidiary (which shall include, for
this purpose, any domestic subsidiary substantially all of the assets of which
consists of equity interests in CFCs (as defined below)) would give rise to a
material adverse tax consequence, such pledge shall be limited to 65% of the
voting equity interests of the Company’s first-tier foreign subsidiary in the
relevant ownership chain. All of the collateral security described above is
referred to collectively as the “Collateral”. The Collateral will also secure
interest rate swaps, currency or other hedging obligations and banking services
obligations owing to any Lender or any affiliate thereof.

 

Notwithstanding anything to the contrary, the Collateral shall

 

 

B-1

--------------------------------------------------------------------------------


 

 

 

exclude the following:

 

“Excluded Assets” means: (i) any fee-owned real property with a book value (as
reflected in the Company’s financial statements) of less than an amount to be
mutually agreed upon and all leasehold interests in real property (including
that there shall be no requirements to deliver landlord lien waivers, estoppels
and collateral access letters), (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable U.S. law, rule or regulation or agreements with any
U.S. governmental authority (other than to the extent that such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute Excluded Assets, (iv) margin stock, equity interests in any entity
other than wholly owned material subsidiaries and, to the extent not requiring
the consent of one or more unaffiliated third parties or prohibited by the terms
of any applicable organizational documents, joint venture agreement or
shareholders’ agreement, other material subsidiaries and joint ventures,
(v) assets subject to certificates of title (including motor vehicles (other
than motor vehicles subject to certificates of title, provided that perfection
of security interests in such motor vehicles shall be limited to the filing of
UCC financing statements), aircraft and aircraft engines), letter of credit
rights with a value of less than an amount to be mutually agreed upon (other
than to the extent the security interest in such letter of credit right may be
perfected by the filing of UCC financing statements) and commercial tort claims
with a value of less than an amount to be mutually agreed upon, (vi) any lease,
license, capital lease obligation or other agreement or any property subject to
a purchase money security interest or similar agreement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license, capital lease obligation or agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (other than
the Borrower or a Guarantor) (other than (x) proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition, (y) to the extent that any such term has been
waived or (z) to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable

 

B-2

--------------------------------------------------------------------------------


 

 

 

provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such term, such assets shall automatically cease to constitute Excluded Assets,
(vii) assets specifically requiring perfection through control, control
agreements or other control arrangements (other than delivery of certificated
pledged equity interests to the extent required above and material promissory
notes constituting Collateral), including cash, deposit accounts, securities
accounts and commodities accounts, (viii) any foreign assets (including non-U.S.
intellectual property) (other than pledges of equity interests in foreign
subsidiaries as contemplated above) or credit support and (ix) those assets as
to which the Administrative Agent and the Borrower reasonably agree that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to the Lenders of the security to be afforded
thereby. Notwithstanding the foregoing, Excluded Assets shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

 

Notwithstanding the foregoing, no mortgages or mortgage instruments in respect
of real property constituting Collateral shall be required to be delivered until
ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may agree to in its reasonable discretion), it being
understood and agreed that no mortgages or mortgage instruments shall be
required in respect of real property located in Depew, New York until after the
date on which the Town of Lancaster Industrial Development Agency provides any
required consents in respect thereof, and the Company shall, to the extent
requested by the Administrative Agent, use its commercially reasonable efforts
to obtain any such consents. No action shall be required to be taken with
respect to any Collateral located in any non-U.S. jurisdiction, and the Borrower
and the Guarantors shall not be required to enter into any collateral
documentation governed by or required by the laws of any non-U.S. jurisdiction
in order to create or perfect any security interest in any Collateral, whether
or not located in any non-U.S. jurisdiction; provided that this sentence shall
not apply to pledge documentation in respect of the pledge of equity in Foreign
Subsidiaries. Neither the Borrower nor any Guarantor or any of their respective
affiliates or subsidiaries shall be required to enter into a collateral
assignment agreement with respect to its interests in the Merger Agreement (or
any related document, instrument or agreement) or any definitive acquisition
documentation for any other acquisition or investment.

 

“CFC” means any existing or future direct or indirect subsidiary of the Company
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia, that is a controlled foreign
corporation for purposes of Section 957 of the Internal Revenue Code of 1986, as
amended.

 

B-3

--------------------------------------------------------------------------------


 

Sole Lead Arranger and Sole Bookrunner:

 

JPMorgan Chase Bank, N.A. (“JPMorgan” and, in such capacity, the “Senior Lead
Arranger”).

 

 

 

Administrative Agent:

 

JPMorgan (in such capacity, the “Administrative Agent”).

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other entities, including
JPMorgan, arranged by the Senior Lead Arranger, but excluding any Disqualified
Lender defined below (collectively, the “Lenders”).

 

II.                                   The Senior Secured Facilities

 

A. Revolving Credit Facility

 

Type and Amount of Facility:

 

A five-year revolving credit facility (the “Revolving Credit Facility”) in the
amount of $100,000,000 (the loans thereunder, the “Revolving Credit Loans”). The
entire amount of the Revolving Credit Facility shall be made available by all of
the Lenders in euro, Japanese Yen, Pounds Sterling, Canadian Dollars, Swiss
Francs and any other currency (x) that is a lawful currency that is readily
available and freely transferable and convertible into U.S. Dollars, (y) for
which a LIBOR screen is available in the Administrative Agent’s determination
and (z) that is agreed to by the Administrative Agent and each of the Lenders
(collectively with U.S. Dollars, “Agreed Currencies”). Up to the U.S. Dollar
equivalent aggregate amount of $25,000,000 of the Revolving Credit Facility (the
“Foreign Borrower Sublimit”) shall be available to the Foreign Borrowers.

 

 

 

Availability:

 

The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on the fifth anniversary
thereof (the “Revolving Credit Maturity Date”).

 

 

 

Letters of Credit:

 

A portion of the Revolving Credit Facility not in excess of the U.S. Dollar
equivalent of $50,000,000 shall be available for the issuance of letters of
credit (the “Letters of Credit”) in Agreed Currencies (subject to the Foreign
Currency Sublimit) by JPMorgan and other Lenders requested by the Company that
have accepted such designation and that have been approved by the Administrative
Agent (collectively in such capacity, the “Issuing Lenders”), such consent not
to be unreasonably withheld, delayed or conditioned. No Letter of Credit shall
have an expiration date after the earlier of (a) two years after the date of
issuance and (b) five business days prior to the Revolving Credit Maturity Date,
provided that any Letter of Credit may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (b) above).

 

B-4

--------------------------------------------------------------------------------


 

 

 

Drawings under any Letter of Credit shall be reimbursed by the Company (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day. To the extent that the Company does not so reimburse any Issuing
Lender, the Lenders under the Revolving Credit Facility shall be irrevocably and
unconditionally obligated to reimburse such Issuing Lender on a pro rata basis.

 

 

 

Swing Line Loans:

 

A portion of the Revolving Credit Facility not in excess of $15,000,000 shall be
available, at the discretion of the Swing Line Lender, for swing line loans to
the Company in U.S. Dollars (the “Swing Line Loans”) from JPMorgan (in such
capacity, the “Swing Line Lender”) on same-day notice. Any such Swing Line Loans
will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire, under certain circumstances, an irrevocable and unconditional pro rata
participation in each Swing Line Loan.

 

 

 

Maturity:

 

The Revolving Credit Maturity Date.

 

 

 

Purpose:

 

The proceeds of the Revolving Credit Loans shall be used to refinance existing
indebtedness and to finance the Company’s working capital needs and for general
corporate purposes (including permitted share repurchases and permitted
acquisitions) of the Company and its subsidiaries. Notwithstanding the
foregoing, drawings on the Closing Date (exclusive of Letters of Credit usage)
shall not exceed $15,000,000, solely to the extent used to finance the
Transaction Costs associated with the Acquisition.

 

 

 

B. Term Loan Facility

 

 

 

Type and Amount of Facility:

 

A term loan B facility (the “Term Loan Facility”; and collectively with the
Revolving Credit Facility, the “Senior Secured Facilities”) in the aggregate
amount of up to $390,000,000 (the loans thereunder, the “Term Loans”; and
collectively with the Revolving Credit Loans, the “Loans”).

 

 

 

Term Loan Availability:

 

The Term Loans shall be made available in U.S. Dollars in a single drawing on
the Closing Date.

 

 

 

Amortization:

 

The Term Loans will amortize in equal quarterly installments in an aggregate
annual amount equal to 1.00% of the original principal amount of the Term Loan
Facility.

 

 

 

Maturity:

 

The Term Loans will mature on the date that is seven years after the Closing
Date (the “Term Loan Maturity Date”). The remaining aggregate principal amount
of the Term Loans will be repayable on the Term Loan Maturity Date.

 

 

 

Purpose:

 

The proceeds of the Term Loans shall be used to finance the Acquisition and to
pay other Transaction Costs.

 

B-5

--------------------------------------------------------------------------------


 

C. Expansion Feature

 

Incremental Facilities:

 

The definitive documentation for the Senior Secured Facilities (the “Senior
Secured Facilities Documentation”) will permit the Company to add one or more
incremental term loan facilities to the Senior Secured Facilities (each, an
“Incremental Term Facility”) and/or increase commitments under the Revolving
Credit Facility (any such increase, an “Incremental Revolving Facility”; the
Incremental Term Facilities and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”) in an aggregate total
principal amount not to exceed the sum of (A) $125.0 million plus (B) an
unlimited additional amount such that, in the case of this clause (B) only,
after giving pro forma effect thereto, the senior secured leverage ratio (to be
defined) is no greater than the senior secured leverage ratio on the Closing
Date (on a pro forma basis after giving effect to the Transactions); provided
that (i) no Lender will be required to participate in any such Incremental
Facility, (ii) no event of default or default exists or would exist after giving
effect (including pro forma effect (assuming full drawing under such Incremental
Facilities)) thereto, (iii) the representations and warranties in the Senior
Secured Facilities Documentation shall be true and correct in all material
respects (or in all respects if qualified by material adverse effect or
materiality), (iv) the maturity date of any such Incremental Term Facility shall
be no earlier than the maturity date for the Term Loan Facility, (v) the
weighted average life to maturity of any Incremental Term Facility shall be no
shorter than the weighted average life to maturity of the Term Loan Facility,
(vi) the interest rates applicable to any Incremental Term Facility shall be
determined by the Company and the lenders of the Incremental Term Facility;
provided that the all-in yield (whether in the form of interest rate margins,
original issue discount, upfront fees or LIBOR/ABR floors) applicable to any
Incremental Term Facility will not be more than 0.50% higher than the
corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and LIBOR/ABR floors) for the existing Term Loan
Facility, unless the interest rate margins with respect to the existing Term
Loan Facility is increased by an amount equal to the difference between the
all-in yield with respect to the Incremental Term Facility and the corresponding
all-in yield on the existing Term Loan Facility minus 0.50%, (vii) each
Incremental Facility shall be secured by a pari passu lien on the Collateral (as
hereinafter defined) securing the Senior Secured Facilities in each case on
terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent and (viii) any Incremental Revolving Facility shall be on
terms and pursuant to documentation applicable to the Revolving Credit Facility
and any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined, provided that, to the extent such terms and
documentation are not consistent with the Term Loan Facility (except to the
extent

 

B-6

--------------------------------------------------------------------------------


 

 

 

permitted by clause (iv), (v) or (vi) above), they shall be reasonably
satisfactory to the Administrative Agent. The Company shall seek commitments in
respect of any Incremental Facility from existing Lenders or from additional
banks, financial institutions and other institutional lenders reasonably
acceptable to the Administrative Agent who will become Lenders in connection
therewith. The proceeds of the Incremental Facilities shall be used for general
corporate purposes of the Company and its subsidiaries, including permitted
acquisitions, investments and other uses not prohibited by the Senior Secured
Facilities Documentation.

 

 

 

III.                              Certain Payment Provisions

 

 

 

Fees and Interest Rates:

 

As set forth on Annex I.

 

 

 

Optional Prepayments and Commitment Reductions:

 

Loans may be prepaid and commitments may be reduced by the Company without
penalty or premium (other than as set forth below) in minimum amounts to be
agreed upon, subject to the indemnification of the Lenders for “breakage costs”
described below. Optional prepayments of the Term Loans shall be applied to
installments thereof as directed by the Company. Optional prepayments of the
Term Loans may not be reborrowed.

Any (a) voluntary prepayment of the Term Loans using proceeds of indebtedness
incurred by the Company or any of its subsidiaries from a substantially
concurrent incurrence of indebtedness for which the all-in yield (calculated as
described under “Incremental Facilities” above) on the date of such prepayment
is lower than the all-in yield on the date of such prepayment with respect to
the Term Loans on the date of such prepayment and (b) repricing of the Term
Loans pursuant to an amendment to the Senior Secured Facilities Documentation
resulting in the all-in yield thereon on the date of such amendment being lower
than the all-in yield on the date immediately prior to such amendment with
respect to the Term Loans on the date immediately prior to such amendment
(including any “yank-a-bank” assignment in connection with any such amendment)
shall be accompanied by a prepayment fee equal to 1.0% of the aggregate
principal amount of such prepayment (or, in the case of clause (b) above, of the
aggregate amount of Term Loans outstanding immediately prior to such amendment)
if made on or prior to the first anniversary of the Closing Date.

 

 

 

Mandatory Prepayments:

 

Revolving Credit Loans will be required to be prepaid if the aggregate revolving
credit exposure under the Revolving Credit Facility exceeds the aggregate
commitments thereunder and if such exposure in respect of the Foreign Borrowers
exceeds the Foreign Borrower Sublimit; provided that if such excess is caused by
fluctuations in foreign currency exchange rates, (i) no such prepayment will be
required to the extent such excess is not more than 105% of the Foreign Borrower
Sublimit or to the extent the aggregate revolving credit exposure under the
Revolving Credit

 

B-7

--------------------------------------------------------------------------------


 

 

 

Facility is not more than 105% of the aggregate commitments thereunder and
(ii) such excess will be calculated as of (a) the last business day of each
calendar quarter, (b) any other business day at the Administrative Agent’s sole
discretion during the continuation of an event of default and (c) each date of a
borrowing request, interest election request and each request for the issuance,
amendment, renewal or extension of any Letter of Credit.

 

 

 

 

 

The Term Loans shall be prepaid by amounts equal to:

 

 

 

 

 

(a) 100% of the net cash proceeds of any incurrence of debt after the Closing
Date by the Company or any of its subsidiaries, other than certain indebtedness
permitted under the Senior Secured Facilities Documentation.

 

 

 

 

 

(b) 100% of the net cash proceeds of any sale or other disposition (including as
a result of casualty or condemnation) by the Company or any of its subsidiaries
of any assets, except for sales of inventory or obsolete or worn-out property in
the ordinary course of business and subject to certain other customary
exceptions (including capacity for reinvestment) to be agreed upon.

 

(c) 50% of excess cash flow (to be defined) for each fiscal year of the Company
(commencing with the fiscal year ending September 30, 2017), subject to
step-downs based on achievement of total leverage tests to be mutually agreed
upon.

 

 

 

 

 

Mandatory prepayments of the Term Loans shall be applied first to scheduled
installments thereof occurring within the next 12 months in direct order of
maturity and second ratably to the remaining respective installments thereof.
Mandatory prepayments of the Term Loans may not be reborrowed.

 

Any Lender under the Term Loan Facility may elect not to accept its pro rata
portion of any mandatory prepayment of the Term Loans (each a “Declining
Lender”). Any prepayment amount declined by a Declining Lender may be retained
by the Company.

 

 

 

IV.                               Certain Conditions

 

 

 

 

 

Initial Conditions:

 

The availability of the Senior Secured Facilities on the Closing Date shall be
subject only to the conditions precedent set forth in Section 6 of the
Commitment Letter and on Exhibit D to the Commitment Letter.

 

 

 

On-Going Conditions:

 

After the Closing Date, the making of each extension of credit shall be
conditioned upon (a) the accuracy in all material respects (or in all respects
if qualified by material adverse effect or other materiality qualifier) of all
representations and warranties in the Senior Secured Facilities Documentation
(including, without limitation, the material adverse change and litigation

 

B-8

--------------------------------------------------------------------------------


 

 

 

representations) and (b) there being no default or event of default in existence
at the time of, or after giving effect to the making of, such extension of
credit.

 

V.                                    Certain Documentation Matters

 

 

 

The Senior Secured Facilities Documentation shall contain the following
representations, warranties, covenants and events of default:

 

 

 

Representations and Warranties:

 

Financial statements; no material adverse change; corporate existence;
compliance with law and agreements; corporate power and authority;
enforceability of Senior Secured Facilities Documentation; governmental
approvals; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; creation, validity, perfection
and priority of security interests; intellectual property; no burdensome
restrictions; taxes; Federal Reserve regulations; ERISA; Investment Company Act;
subsidiaries; environmental matters; labor matters; accuracy of disclosure;
insurance; Closing Date solvency; security interest; PATRIOT Act,
anti-corruption laws and sanctions; and no Borrower or Guarantor EEA financial
institution.

 

 

 

Affirmative Covenants:

 

Delivery of financial statements, reports, accountants’ letters, projections,
officers’ certificates and other information reasonably requested by the
Lenders; payment of other obligations; continuation of business and maintenance
of existence and material rights and privileges; compliance with laws (including
implementation and maintenance of policies and procedures in respect of
anti-corruption laws and sanctions) and material contractual obligations;
maintenance of property and insurance; maintenance of books and records; right
of the Lenders to inspect property and books and records; notices of defaults,
litigation and other material events; compliance with environmental laws; use of
proceeds (including in respect of anti-corruption laws and sanctions); guarantor
and collateral requirements; and use of commercially reasonable efforts to
obtain and maintain public corporate credit and public corporate family ratings
of the Term Loan Facility (but, in each case, not to maintain a specific
rating).

 

 

 

Financial Covenants:

 

For purposes of the Revolving Credit Facility only, the Company will comply with
the following financial covenants (the “Financial Covenants”):



·                  Total Leverage Ratio. The Company shall maintain a ratio of
consolidated total indebtedness to consolidated EBITDA of not more than a figure
to be set at a 25% cushion to the financial model agreed upon by the Company and
the Senior Lead Arranger, with stepdowns to be agreed.

 

·                  Interest Coverage Ratio. The Company shall maintain a ratio

 

B-9

--------------------------------------------------------------------------------


 

 

 

of consolidated EBITDA to consolidated interest expense of not less than 3.50 to
1.00.

 

Financial Covenants shall be calculated (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Company or any subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

 

 

Negative Covenants:

 

Limitations on: indebtedness; liens; mergers, consolidations, liquidations and
dissolutions; sales of assets; dividends and other payments in respect of equity
interests; investments, loans, advances, guarantees and acquisitions; provided
that, acquisitions shall be permitted on a basis substantially consistent with
that set forth in the Existing Credit Agreement; capital expenditures; optional
payments and modifications of subordinated debt instruments; transactions with
affiliates; sale and leasebacks; swap agreements; changes in fiscal year;
restrictive agreements; changes in lines of business; and amendments to the
Merger Agreement and related transaction documents.



Notwithstanding the foregoing, dividends and other payments in respect of equity
interests will be permitted so long as, both immediately before and after giving
effect (including pro forma effect) thereto, (i) no default or event of default
has occurred and is continuing and (ii) either (x) the aggregate amount of such
dividends and other payments during the term of the Senior Secured Facilities
shall not exceed $30.0 million, (y) the Total Leverage Ratio shall not exceed
2.50 to 1.00 or (z) both (1) Total Leverage Ratio shall not exceed 4.50 to 1.00
and (2) the aggregate amount of such dividends and other payments shall not
exceed an “available amount” basket equal to 50% of consolidated net income.

 

 

 

Events of Default:

 

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period of five (5) business days; material inaccuracy of
representations and warranties; Senior Secured Facilities Documentation ceasing
to be in full force and effect or any party thereto so asserting; violation of
covenants (subject, in the case of certain affirmative covenants, to a grace
period to be agreed upon); Senior Secured Facilities Documentation failing to
create valid security interest in any Collateral purported to

 

B-10

--------------------------------------------------------------------------------


 

 

 

be covered thereby or any lien thereunder ceasing to be a perfected, first
priority lien; violation of covenants (subject, in the case of certain
affirmative covenants, to a grace period to be agreed upon); cross-default;
bankruptcy events; certain ERISA events; material judgments; and a change of
control.

In addition, it shall be an event of default under the Credit Documentation if
the Company (or any of its affiliates) fails to comply with the “market flex”
provisions of the Arranger Fee Letter or the marketing or information provisions
of the Commitment Letter (including, without limitation, implementing amendments
to the Credit Documentation to reflect the terms of the “market flex” provisions
of the Arranger Fee Letter).

Notwithstanding the foregoing, a breach of any Financial Covenant shall not
constitute an Event of Default for purposes of the Term Loan Facility, and the
Lenders under the Term Loan Facility will not be permitted to exercise any
remedies with respect to an uncured breach of any Financial Covenant until the
date, if any, on which the commitments under the Revolving Credit Facility have
been terminated and/or the loans under the Revolving Credit Facility have been
accelerated as a result of such breach.

 

 

 

Voting:

 

Amendments and waivers with respect to the Senior Secured Facilities
Documentation shall require the approval of Lenders holding greater than 50% of
the aggregate amount of the Loans, participations in Letters of Credit and Swing
Line Loans and unused commitments under the Revolving Credit Facility, except
that (a) the consent of each Lender directly affected thereby shall be required
with respect to (i) reductions in the amount or extensions of the scheduled date
of final maturity or amortization of any Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof and (iii) increases in
the amount or extensions of the expiry date of any Lender’s commitment and
(b) the consent of 100% of the Lenders shall be required with respect to
(i) modifications to any of the voting percentages or pro rata sharing
provisions and (ii) release of the Company as a guarantor and releases of all or
substantially all of the Collateral or Guarantors. Notwithstanding the
foregoing, amendments and waivers of the Financial Covenants shall only require
the approval of Lenders holding greater than 50% of the Revolving Credit Loans
and unused commitments under the Revolving Credit Facility.

 

 

 

Assignments
and Participations:

 

The Lenders shall be permitted to assign to certain eligible assignees (which
shall exclude in all cases any Disqualified Lender) all or a portion of their
Loans and commitments with the consent, not to be unreasonably withheld, of
(a) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five business days after having received notice
thereof), unless (i) the assignee is a Lender, an

 

B-11

--------------------------------------------------------------------------------


 

 

 

affiliate of a Lender or an approved fund or (ii) an Event of Default has
occurred and is continuing, (b) the Administrative Agent (unless a Term Loan is
being assigned to a Lender, an affiliate of a Lender or an approved fund),
(c) each Issuing Lender, unless a Term Loan is being assigned and (d) the Swing
Line Lender, unless a Term Loan is being assigned. In the case of partial
assignments (other than to another Lender, to an affiliate of a Lender or an
approved fund), the minimum assignment amount shall be $5,000,000 in the case of
a commitment under the Revolving Credit Facility and $1,000,000 in the case of a
Term Loan, unless otherwise agreed by the Company and the Administrative Agent.

 

“Disqualified Lenders” means (a) entities that are specifically identified by
the Company to the Administrative Agent in writing prior to the date of the
Commitment Letter, or after the date of the Commitment Letter and prior to the
Closing Date with the reasonable consent of the Lead Arrangers, (b) entities
that are reasonably determined by the Company to be competitors of the Company
or its subsidiaries (including the Target and its subsidiaries) and which are
specifically identified by the Company to the Administrative Agent in writing
prior to the Closing Date (“Competitors”) and (c) in the case of the foregoing
clauses (a) and (b), any of such entities’ affiliates to the extent such
affiliates (x)(i) are clearly identifiable as affiliates based solely on the
similarity of such affiliates’ names and (ii) are not bona fide debt investment
funds or (y)(i) upon reasonable notice to the Administrative Agent after the
Closing Date, are identified as affiliates in writing after the Closing Date in
a written supplement to the list of “Disqualified Lenders”, which supplement
shall become effective three (3) business days after delivery to the
Administrative Agent and the Lenders, but which shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Loans and (ii) are not bona fide debt investment
funds; provided that no supplements shall be made to the “Disqualified Lender”
list from and including the date of the launch of primary syndication of the
Credit Facilities through and including the Syndication Date. The list of
Disqualified Lenders (as updated from time to time) shall be made available to
the Lenders and to potential Lenders.

 

 

 

 

 

The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Loans in accordance with applicable law shall
be permitted without restriction. Promissory notes shall be issued under the
Senior Secured Facilities only upon request.

The Senior Secured Facilities Documentation shall provide that

 

B-12

--------------------------------------------------------------------------------


 

 

 

Term Loans may be purchased by and assigned to the Company or any subsidiary
thereof through (a) Dutch auctions open to all Term Lenders on a pro rata basis
in accordance with customary procedures to be mutually agreed and/or (b) open
market purchases on a non-pro rata basis, in each case on terms and conditions
to be agreed. Any Term Loans assigned to or purchased by the Company or any
subsidiary thereof shall be automatically and permanently cancelled immediately
upon acquisition thereof by the Company or such subsidiary.

 

 

 

Yield Protection:

 

The Senior Secured Facilities Documentation shall contain customary provisions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, tax, capital adequacy, liquidity and other requirements
of law (including reflecting that both (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III shall, in
the case of each of the foregoing clause (x) and clause (y), be deemed to be a
change in law regardless of the date enacted, adopted, issued or implemented)
and from the imposition of or changes in withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurocurrency Loan (as defined in Annex
I) on a day other than the last day of an interest period with respect thereto.

 

 

 

Expenses and Indemnification:

 

The Company shall pay (a) all reasonable and documented out-of-pocket expenses
of the Administrative Agent and the Senior Lead Arranger and their affiliates
associated with the syndication of the Senior Secured Facilities and the
preparation, execution, delivery and administration of the Senior Secured
Facilities Documentation and any amendment or waiver with respect thereto
(including the reasonable and documented fees, disbursements and other charges
of one primary counsel and one local counsel in each applicable jurisdiction to
the Administrative Agent and the Senior Lead Arranger and their affiliates, in
each case for all such parties taken together) and (b) all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lenders
(including the reasonable and documented fees, disbursements and other charges
of one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent and the Lenders taken as a whole, (and, in light of
actual or potential conflicts of interest or the availability of different
claims or defenses (as reasonably determined by the affected party), one
additional firm of counsel to each group of similarly affected parties)) in
connection with the enforcement of the Senior Secured

 

B-13

--------------------------------------------------------------------------------


 

 

 

Facilities Documentation.

 

 

 

 

 

The Administrative Agent, the Senior Lead Arranger, the Lenders and their
affiliates and the respective officers, directors, employees, advisors and
agents of such persons will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense (including
reasonable and documented legal expenses of (x) one primary counsel and one
local counsel in each applicable jurisdiction, in each case for the indemnified
persons taken as a whole and (y) one additional counsel for each affected
indemnified person in light of actual or potential conflicts of interest or the
availability of different claims or defenses) incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the indemnified party).

 

 

 

Defaulting Lenders:

 

The Senior Secured Facilities Documentation will contain the Administrative
Agent’s customary provisions in respect of defaulting lenders.

 

 

 

EU Bail-In:

 

The Senior Secured Facilities Documentation will contain the Administrative
Agent’s customary provisions in respect of EU “Bail-In” matters.

 

 

 

Governing Law and Forum:

 

State of New York.

 

 

 

Counsel to the
Administrative Agent and the Senior Lead Arranger:

 

Latham & Watkins LLP.

 

B-14

--------------------------------------------------------------------------------


 

Annex I

 

Interest and Certain Fees

 

Interest Rate Options:

 

The Borrowers may elect that the Loans comprising each borrowing bear interest
at a rate per annum equal to:

 

 

 

 

 

the ABR plus the Applicable Margin (solely in the case of Loans denominated in
U.S. Dollars); or

 

 

 

 

 

the Adjusted LIBO Rate (or the CDOR Rate in the case of Revolving Credit Loans
denominated in Canadian Dollars) plus the Applicable Margin;

 

 

 

 

 

provided, that all Swing Line Loans shall bear interest based upon the ABR.

 

 

 

 

 

As used herein:

 

 

 

 

 

“ABR” means the greatest of (i) the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City
(the “Prime Rate”), (ii) the NYFRB Rate from time to time (but not less than
zero) plus 0.5% and (iii) the Adjusted LIBO Rate for a one month interest period
on the applicable date plus 1%; provided that, with respect to the Term Loan
Facility, ABR will be deemed to be not less than 2.0% per annum.

 

 

 

 

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities; provided that, with respect to the
Term Loan Facility, the Adjusted LIBO Rate will be deemed to be not less than
1.0% per annum.

 

 

 

 

 

“Applicable Margin” means (a) with respect to Revolving Loans, a percentage
determined in accordance with the pricing grid attached hereto as Annex I-A and
(b) with respect to Term Loans, (i) 3.75% in the case of ABR Loans and
(ii) 4.75% in the case of Eurocurrency Loans.

“CDOR Rate” means the annual rate (but not less than zero) determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant interest period for bankers’
acceptances displayed on the Reuters Screen CDOR Page (in each case, for one,
two, three or six months (as selected by the applicable Borrower)).

 

 

 

 

 

“NYFRB Rate” means the greater of (i) the federal funds effective rate and
(ii) the overnight bank funding rate.

 

 

 

 

 

“LIBO Rate” means the rate (but not less than zero) at which eurocurrency
deposits in the London interbank market for one, two,

 

I-B-1

--------------------------------------------------------------------------------


 

 

 

three or six months (as selected by the Company) are quoted on the applicable
Reuters screen.

 

 

 

Interest Payment Dates:

 

In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.

 

 

 

 

 

In the case of Loans bearing interest based upon the Adjusted LIBO Rate or the
CDOR Rate (“Eurocurrency Loans”), on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.

 

 

 

Commitment Fees:

 

The Company shall pay a commitment fee calculated at the rate prescribed in the
pricing grid attached hereto as Annex I-A on the average daily unused amount of
the Revolving Credit Facility, payable quarterly in arrears. For purposes of
calculating the commitment fee, Swing Line Loans shall not be considered usage
of the Revolving Credit Facility.

 

 

 

Letter of Credit Fees:

 

The Company shall pay a commission on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans on the face amount of each such Letter of Credit. Such
commission shall be shared ratably among the Lenders under the Revolving Credit
Facility (including the Administrative Agent in its capacity as a Lender) and
shall be payable quarterly in arrears.

 

 

 

 

 

A fronting fee equal to 0.125% per annum on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the relevant Issuing Lender for
its own account. In addition, customary administrative, issuance, amendment,
payment and negotiation charges shall be payable to each Issuing Lender for its
own account.

 

 

 

Default Rate:

 

At any time when any Borrower is in default in the payment of any amount of
principal due under the Senior Secured Facilities, such amount shall bear
interest at 2% above the rate otherwise applicable thereto. Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
ABR Loans.

 

 

 

Rate and Fee Basis:

 

All per annum rates shall be calculated on the basis of a year of 360 days (or
(i) 365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate and Revolving Credit Loans bearing interest based
upon the CDOR Rate and (ii) if relevant, 365 days in the case of Eurocurrency
Loans denominated in Pounds Sterling) for actual days elapsed.

 

I-B-2

--------------------------------------------------------------------------------


 

Annex I-A

 

Revolving Credit Facility Pricing Grid

 

Pricing
Level

 

Total Leverage Ratio

 

Commitment
Fee

 

Applicable Margin for
Eurocurrency Loans

 

Applicable Margin for
ABR Loans

 

Level I

 

< 1.50 to 1.00

 

0.25

%

2.50

%

1.50

%

Level II

 

> 1.50 to 1.00 but
 < 2.00 to 1.00

 

0.25

%

3.00

%

2.00

%

Level III

 

> 2.00 to 1.00 but
 < 2.50 to 1.00

 

0.30

%

3.25

%

2.25

%

Level IV

 

> 2.50 to 1.00 but
 < 3.00 to 1.00

 

0.35

%

3.50

%

2.50

%

Level V

 

> 3.00 to 1.00 but
 < 3.50 to 1.00

 

0.40

%

3.75

%

2.75

%

Level VI

 

> 3.50 to 1.00

 

0.50

%

4.00

%

3.00

%

 

If at any time the Borrowers fails to deliver the quarterly or annual financial
statements or certificates required under the Senior Secured Facilities
Documentation on or before the date such statements or certificates are due,
Pricing Level VI shall be deemed applicable for the period commencing three
(3) business days after such required date of delivery and ending on the date
which is three (3) business days after such statements or certificates are
actually delivered, after which the Pricing Level shall be determined in
accordance with the table above as applicable.

 

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).

 

Notwithstanding the foregoing, Pricing Level VI shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financial statements
for the Company’s first full fiscal quarter ending after the Closing Date and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

I-A-B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

PROJECT NICKEL
BRIDGE FACILITY
Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Bridge Facility. Capitalized terms used but not defined shall have the meanings
set forth in the Commitment Letter to which this Exhibit C is attached and in
Exhibits A, B and D attached thereto.

 

1.                                      PARTIES

 

 

 

 

 

Borrower:

 

MTS Systems Corporation (the “Borrower”).

 

 

 

Guarantors:

 

Each of the domestic subsidiary Guarantors (as defined in Exhibit B) under the
Senior Secured Facilities will guarantee all obligations under the Bridge
Facility.

 

 

 

 

 

The guarantees of the Initial Bridge Loans (as defined below) and the Extended
Term Loans (as defined below) shall rank pari passu with all senior indebtedness
and shall rank senior to all subordinated indebtedness of such Guarantors.

 

 

 

Sole Lead Arranger and

 

 

Sole Bookrunner:

 

JPMorgan Chase Bank, N.A. (in such capacity, the “Bridge Lead Arranger”).

 

 

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A. (in such capacity, the “Administrative Agent”) will
act as the Administrative Agent for the Lenders holding the Initial Bridge Loans
from time to time.

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other entities arranged by the
Bridge Lead Arranger (collectively, the “Lenders”).

 

 

 

2.                                      TYPE AND AMOUNT OF BRIDGE FACILITY

 

 

 

Initial Bridge Loans:

 

The Lenders will make senior unsecured loans (the “Initial Bridge Loans”) to the
Borrower on the Closing Date in an aggregate principal amount not to exceed
$250.0 million less the amount of gross proceeds from the issuance of any Senior
Notes and Securities (and, if applicable, less any gross cash proceeds from the
issuance of equity securities of the Company for the purpose of financing the
Acquisition or paying other Transaction Costs (as defined below).

 

 

 

Availability:

 

The Lenders will make the Initial Bridge Loans on the Closing Date.

 

 

 

Use of Proceeds:

 

The proceeds of the Initial Bridge Loans will be used to finance the Acquisition
and pay other Transaction Costs.

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

Maturity/Exchange:

 

The Initial Bridge Loans will initially mature on the first anniversary of the
Closing Date (the “Initial Bridge Loan Maturity Date”), with such maturity to be
extended as provided below. If any of the Initial Bridge Loans have not been
previously repaid in full on or prior to the Initial Bridge Loan Maturity Date
and no bankruptcy (with respect to the Borrower) event of default then exists,
such Initial Bridge Loans shall automatically be extended to the 8th anniversary
of the Closing Date (the “Extended Term Loans”). The Lenders in respect of such
Extended Term Loans will have the option at any time or from time to time after
the Initial Bridge Loan Maturity Date to receive Exchange Notes (the “Exchange
Notes”) in exchange for such Extended Term Loans having the terms set forth in
the term sheet attached hereto as Annex I; provided that a Lender may not elect
to exchange its outstanding Extended Term Loans for Exchange Notes unless the
conditions set forth in Annex I under “Principal Amount” have been satisfied.

 

 

 

 

 

The Initial Bridge Loans, the Extended Term Loans and the Exchange Notes shall
be pari passu for all purposes.

 

 

 

Interest:

 

Initially, on and prior to the Initial Bridge Loan Maturity Date, the Initial
Bridge Loans will accrue interest at a rate per annum equal to the Adjusted
LIBOR (as defined below) plus 850 basis points (the “Initial Margin”). The
Initial Margin will increase by an additional 50 basis points on the date that
is 90 days after the Closing Date and an additional 50 basis points for each
additional 90 days thereafter; provided that at no time shall the interest rate
in effect on the Initial Bridge Loans exceed the Bridge Cap (as defined in the
Arranger Fee Letter). At any time when the Borrower is in default in the payment
of any amount under the Bridge Facility, such overdue amount shall bear interest
at 2.00% per annum above the rate otherwise applicable thereto.

 

 

 

 

 

Following the Initial Bridge Loan Maturity Date, all outstanding Extended Term
Loans will accrue interest at the rate provided for Exchange Notes in Annex I
hereto.

 

 

 

 

 

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

 

 

 

 

 

“Adjusted LIBOR” for each three-month period after the Closing Date, means the
greater of (i) 1.00% and (ii) the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for such
three-month period appearing on the LIBOR01 Page published by Reuters two
business days prior to the commencement of such period.

 

 

 

 

 

Interest will be payable (or shall accrue) in arrears, (a) for the Initial
Bridge Loans, at the end of each three-month period after

 

C-2

--------------------------------------------------------------------------------


 

 

 

the Closing Date and on the Initial Bridge Loan Maturity Date, and (b) for the
Extended Term Loans, semi-annually, commencing on the date that is six months
after the Initial Bridge Loan Maturity Date and on the final maturity date.

 

 

 

3.                                      CERTAIN PAYMENT PROVISIONS

 

 

 

Optional Prepayment:

 

The Initial Bridge Loans may be prepaid, in whole or in part in minimum amounts
to be agreed, at the option of the Borrower, at any time upon three (3) business
days’ prior notice, at par plus accrued and unpaid interest.

 

 

 

Mandatory Redemption:

 

The Borrower will be required to prepay Initial Bridge Loans on a pro rata
basis, at par plus accrued and unpaid interest, in each case subject to
exceptions and baskets to be agreed that are not less favorable than those
applicable to the Senior Secured Facilities, from 100% of (i) net cash proceeds
of the issuance of the Senior Notes and (less the amount required, if any, to
repay the Senior Secured Facilities) any other indebtedness, (ii) net cash
proceeds from any issuance of equity, and (iii) net cash proceeds of all
non-ordinary course asset sales or dispositions (including as a result of
casualty or condemnation) by the Borrower or any of its subsidiaries in excess
of amounts either reinvested in accordance with the Senior Secured Facilities or
required to repay the Senior Secured Facilities.

 

 

 

 

 

The Borrower will also be required to make a mandatory offer to prepay Initial
Bridge Loans following the occurrence of a change of control (to be defined) at
100% of the outstanding principal amount thereof plus accrued and unpaid
interest.

 

 

 

4.                                      CERTAIN CONDITIONS

 

 

 

 

 

Conditions Precedent:

 

The availability of the Bridge Facility on the Closing Date will be subject only
to the conditions precedent set forth in Section 6 of the Commitment Letter and
on Exhibit D to the Commitment Letter.

 

 

 

5.                                      DOCUMENTATION

 

 

 

 

 

Bridge Credit Documentation:

 

The definitive documentation for the Bridge Facility (the “Bridge Credit
Documentation”) shall contain those terms and conditions usual for facilities
and transactions of this type as may be reasonably agreed by the Bridge Lead
Arranger and the Lenders.

 

 

 

Representations and Warranties:

 

Usual for facilities and transactions of this type, and others as reasonably
agreed by the Bridge Lead Arranger and the Lenders

 

C-3

--------------------------------------------------------------------------------


 

 

 

and consistent, to the extent applicable, with those in the Senior Secured
Facilities Documentation.

 

 

 

Covenants:

 

The Bridge Credit Documentation will contain such affirmative and negative
covenants (but not financial maintenance covenants) as are usual and customary
for bridge loan financings of this type; prior to the Initial Bridge Loan
Maturity Date, certain covenants of the Initial Bridge Loans will be more
restrictive than those of the Extended Term Loans and the Exchange Notes, as
reasonably agreed by the Bridge Lead Arranger and the Borrower.

 

 

 

Events of Default:

 

Usual for facilities and transactions of this type, and others as reasonably
agreed by the Bridge Lead Arranger and the Borrower. Following the Initial
Bridge Loan Maturity Date, the events of default relevant to the Initial Bridge
Loans will automatically be modified so as to be consistent with the Exchange
Notes.

 

 

 

Voting:

 

Amendments and waivers of the Bridge Credit Documentation will require the
approval of Lenders holding more than 50% of the outstanding Initial Bridge
Loans, except that (a) the consent of each affected Lender will be required for
(i) reductions of principal, interest rate or spreads, (ii) except as provided
under “Maturity/Exchange” above, extensions of the Initial Bridge Loan Maturity
Date and (iii) additional restrictions on the right to exchange Extended Term
Loans for Exchange Notes or any amendment of the rate of such exchange and
(b) the consent of 100% of the Lenders shall be required with respect to
(i) reductions of any of the voting percentages set forth in the definition of
“required lenders” or any similar defined term, (ii) modifications to the
mandatory prepayment provisions and (iii) releases of any significant Guarantor.

 

 

 

Assignment and Participation:

 

Subject to the prior approval of the Administrative Agent, the Lenders will have
the right to assign Initial Bridge Loans and commitments (other than to
Disqualifier Lenders) without the consent of the Borrower; provided that prior
to the Initial Bridge Loan Maturity Date, the consent of the Borrower shall be
required with respect to any assignment that would result in JPMorgan and its
affiliates collectively holding less than 50.1% of the aggregate outstanding
principal amount of Initial Bridge Loans. Assignments will be by novation that
will release the obligation of the assigning Lender.

 

 

 

 

 

The Lenders will have the right to participate their Initial Bridge Loans to
other financial institutions without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Lenders
would have (and will be limited to the amount of such benefits) with regard to
yield

 

C-4

--------------------------------------------------------------------------------


 

 

 

protection and increased costs, subject to customary limitations and
restrictions.

 

 

 

Yield Protection:

 

Substantially similar to those contained in the Senior Secured Facilities.

 

 

 

Expenses and Indemnification:

 

The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
of the Administrative Agent and the Bridge Lead Arranger associated with the
syndication of the Bridge Facility and the preparation, execution, delivery and
administration of the Bridge Credit Documentation and any amendment or waiver
with respect thereto (including the reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each applicable jurisdiction to the Administrative Agent and the Lead Arranger
and their affiliates, in each case for all such parties taken together) and
(b) all reasonable and documented out-of-pocket expenses of the Administrative
Agent and the Lenders (including the reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each applicable jurisdiction for the Administrative Agent and the Lenders (and,
in light of actual or potential conflicts of interest or the availability of
different claims or defenses (as reasonably determined by the affected party),
one additional firm of counsel to each group of similarly affected parties)) in
connection with the enforcement of the Bridge Credit Documentation.

 

 

 

 

 

The Administrative Agent, the Bridge Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any losses, claims, damages, liabilities or expenses (including
reasonable and documented legal expenses of (x) one primary counsel and one
local counsel in each applicable jurisdiction, in each case for the indemnified
persons taken as a whole and (y) one additional counsel for each affected
indemnified person in light of actual or potential conflicts of interest or the
availability of different claims or defenses) incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds
thereof, except to the extent they arise from the gross negligence or willful
misconduct of the relevant indemnified person (or its related parties), in each
case as determined by a final, nonappealable judgment by a court of competent
jurisdiction.

 

 

 

Governing Law and Forum:

 

New York.

 

 

 

Counsel to the Administrative

 

 

Agent and the Commitment Party:

 

Latham & Watkins LLP.

 

C-5

--------------------------------------------------------------------------------


 

Annex I to Exhibit C

 

Summary of Terms and Conditions
of Exchange Notes and Extended Term Loans

 

Capitalized terms used but not defined herein have the meanings set forth or
referred to in the Exhibit C to which this Annex I is attached.

 

Issuer:

 

The Borrower (in its capacity as issuer, the “Issuer”) will issue Exchange Notes
under an indenture that complies with the Trust Indenture Act (the “Indenture”).

 

 

 

Guarantors:

 

Same as the Initial Bridge Loans.

 

 

 

 

 

The guarantees of the Exchange Notes shall rank pari passu with all senior
indebtedness and shall rank senior to all subordinated indebtedness of such
Guarantors.

 

 

 

Principal Amount:

 

The Exchange Notes will be available only in exchange for the Extended Term
Loans on or after the Initial Bridge Loan Maturity Date. The principal amount of
any Exchange Note will equal 100% of the aggregate principal amount of the
Extended Term Loan for which it is exchanged, and any accrued interest then not
due will be carried over. In the case of the initial exchange by Lenders, the
minimum amount of Extended Term Loans to be exchanged for Exchange Notes shall
not be less than $100.0 million.

 

 

 

Maturity:

 

The Exchange Notes and the Extended Term Loans will mature on the
8th anniversary of the Closing Date.

 

 

 

Interest Rate:

 

The Exchange Notes and the Extended Term Loans will bear interest at a rate
equal to the Bridge Cap.

 

 

 

 

 

At any time when the Borrower is in default in the payment of any amount under
the Exchange Notes or Extended Term Loans, such overdue amount shall bear
interest at 2.00% per annum above the rate otherwise applicable thereto.

 

 

 

 

 

Interest will be payable in arrears semi-annually commencing on the date that is
six months following the Initial Bridge Loan Maturity Date and on the final
maturity date.

 

 

 

Optional Redemption:

 

Subject to the following paragraph, the Extended Term Loans and the Exchange
Notes may be redeemed, in whole or in part, at the option of the Issuer, at any
time at par plus accrued and unpaid interest to the redemption date.

 

 

 

 

 

The Exchange Notes will be (a) non-callable for the first three years from the
Closing Date (subject to a 35% equity clawback within the first three years
after the Initial Bridge Loan Maturity

 

I-C-1

--------------------------------------------------------------------------------


 

 

 

Date and make-whole provisions); and (b) thereafter, callable or prepayable at
par plus accrued interest plus a premium equal to 75% of the coupon in effect on
such Exchange Note, which premium shall decline ratably on each yearly
anniversary of the date of such sale to zero two years prior to the maturity of
the Exchange Notes.

 

 

 

 

 

Notwithstanding the foregoing, any Exchange Notes held by JPMorgan or its
affiliates (other than Asset Management Affiliates (as defined in the Arranger
Fee Letter) and Exchange Notes held for purposes of market making activities)
may be repaid, in whole or in part, at any time at par plus accrued and unpaid
interest to the redemption date.

 

 

 

Mandatory Offer to Purchase:

 

The Issuer will be required to offer to repurchase the Exchange Notes and repay
the Extended Term Loans upon the occurrence of a change of control (which offer
shall be at 101% of the principal amount of such Exchange Notes and at 100% of
the principal amount of such Extended Term Loans, as applicable, in each case
plus accrued and unpaid interest) and upon certain asset sales, subject to
provisions for customary reinvestment and prepayment of other debt (which offer
shall be at 100% of the principal amount of such Exchange Notes or Extended Term
Loans, as applicable, in each case plus accrued and unpaid interest).

 

 

 

Registration Rights:

 

None.

 

 

 

Right to Transfer

 

 

Exchange Notes:

 

The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.

 

 

 

Covenants:

 

Customary for high yield senior debt offerings, subject to modifications to
reflect current market conditions and other changes to be mutually agreed.

 

 

 

Events of Default:

 

Customary for high yield senior debt offerings, subject to modifications to
reflect current market conditions and other changes to be mutually agreed.

 

 

 

Governing Law and Forum:

 

New York.

 

I-C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

PROJECT NICKEL
Conditions

 

The availability and initial funding of the Credit Facilities shall be subject
to the satisfaction (or waiver by the Commitment Party) of solely the following
conditions (subject to the Limited Conditionality Provision).  Capitalized terms
used but not defined herein have the meanings set forth in the Commitment Letter
to which this Exhibit D is attached and in Exhibits A, B and C thereto.

 

1.              Each party thereto shall have executed and delivered the Credit
Documentation on terms consistent with the Commitment Letter, and the
Administrative Agent shall have received:

 

a.              customary closing certificates, corporate and organizational
documents, good standing certificates and customary legal opinions; and

 

b.              a certificate from the chief financial officer of the Company,
in the form attached as Annex I to this Exhibit D, certifying that the Company
and its subsidiaries, on a consolidated basis after giving effect to the
Transactions and the other transactions contemplated hereby, are solvent.

 

2.              Substantially concurrently with the initial fundings
contemplated by the Commitment Letter, (a) as a condition to the funding of the
Senior Secured Facilities, the Company shall have received $250.0 million in
aggregate gross cash proceeds from the issuance of the Senior Notes (and any
Securities) and/or the borrowing of the Initial Bridge Loans under the Bridge
Facility (and, if applicable, any gross cash proceeds from the issuance of
equity in the Company used to finance the Acquisition and pay other Transaction
Costs) and (b) as a condition to the funding of the Bridge Facility, the Company
shall have received $390.0 million in gross proceeds from the borrowing of the
Term Loans under the Senior Secured Facilities.

 

3.              On the Closing Date, after giving effect to the Transactions,
neither the Company nor any of its subsidiaries (including, for the avoidance of
doubt, the Target and its subsidiaries) shall have any indebtedness for borrowed
money other than the Credit Facilities, Permitted Surviving Debt and certain
other indebtedness to be mutually agreed upon.  The Administrative Agent shall
have received reasonably satisfactory evidence of repayment of all indebtedness
to be repaid on the Closing Date and the discharge (or the making of
arrangements for discharge) of all liens securing any assets or property of the
Company and its subsidiaries (including the Target and its Subsidiaries) other
than liens permitted to remain outstanding under the Credit Documentation.

 

4.              The Acquisition shall, substantially concurrently with the
initial funding of the Credit Facilities, be consummated pursuant to the Merger
Agreement, and no provision thereof shall have been amended or waived, and no
consent or request shall have been given under the Merger Agreement, in any way
that is materially adverse to the Lenders in their capacities as such (it being
understood and agreed that (a) amendments, waivers and other changes to the
definition of “Material Adverse Effect” (or other term of similar import), and
consents and requests given or made pursuant to such definition shall in each
case be deemed to be materially adverse to the Lenders, and (b) any
modification, amendment or express waiver or consents by you that results in
(x) an increase to the purchase price shall be deemed to not be materially
adverse to the Lenders so long as such increase is funded solely with a public
issuance of common equity of the Company and (y) a decrease to the purchase
price shall be deemed to not be materially adverse to the Lenders so long as
such reduction is allocated first, to reduce the commitments under the Bridge
Facility and second to reduce commitments under the Senior Secured Facilities
(pro rata

 

D-1

--------------------------------------------------------------------------------


 

as between the Revolving Credit Facility and the Term Loan Facility) without the
prior written consent of the Commitment Party (not to be unreasonably withheld,
conditioned or delayed).

 

5.              The closing and effectiveness of, and initial funding under, the
Credit Facilities shall have occurred on or before the Expiration Date.

 

6.              The Commitment Party shall have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of the Company and its subsidiaries and the Target
and its subsidiaries, for the three most recently completed fiscal years ended
at least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Company and its subsidiaries and the Target and its subsidiaries,
for each subsequent fiscal quarter ended at least 60 days before the Closing
Date; provided that filing of the required financial statements on form 10-K
and/or form 10-Q by the Company or the Target will satisfy the foregoing
requirements.

 

7.              As a condition to the availability of the Bridge Facility,
(a) the Investment Bank (as defined in the Arranger Fee Letter referred to in
the Commitment Letter) shall have received, not later than 15 business days
prior to the Closing Date, a customary offering memorandum, including financial
statements, pro forma financial statements, business and other financial data of
the type and form that are customarily included in private placements pursuant
to Rule 144A promulgated under the Securities Act (including information
required by Regulation S-X and Regulation S-K under the Securities Act of 1933,
which is understood not to include consolidating financial statements, “segment
reporting”, separate subsidiary financial statements and other financial
statements and data that would be required by Sections 3-09, 3-10 and 3-16 of
Regulation S-X and Item 402 of Regulation S-K and information regarding
executive compensation and related party disclosure related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A and other customary exceptions), to consummate
the offering of the Senior Notes that would allow the auditors of each of the
Company and the Target to issue customary comfort letters (including customary
“negative assurance” comfort) upon completion of customary procedures in
connection with the offering of the Senior Notes (and the Company shall have
made all commercially reasonable efforts to provide the Investment Bank with
drafts of such customary comfort letters), and (b) such Investment Bank shall
have been afforded a period (the “Marketing Period”) of at least 15 consecutive
business days upon receipt of the information described in clause (a) (such
information, the “Required Information”), to seek to place the Senior Notes with
qualified purchasers thereof, which period shall exclude certain market holiday
related “blackout” periods as reasonably determined by the Lead Arrangers.  If
the Company reasonably believes it has delivered the Required Information, the
Company may deliver to the Lead Arrangers a written notice to that effect
(stating when the Company reasonably believes it completed such delivery).  The
notice delivered by the Company will be effective to start the Marketing Period
as of the date of delivery of such notice (or such later date specified in such
notice), unless on or prior to the second business day following delivery of the
Company’s notice, the Lead Arrangers deliver written notice to the Company
stating that they do not believe the Company has delivered the Required
Information and specifying in reasonable detail the Required Information that
has not been received (provided that delivery of such written notice from the
Lead Arrangers to the Company will not prejudice the Company’s right to assert
that the Required Information has, in fact, been delivered).

 

8.              The Commitment Party shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Company and its subsidiaries as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 60 days prior to the Closing Date, prepared after giving effect
to the Transactions (including the acquisition of the Target) as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income).

 

D-2

--------------------------------------------------------------------------------


 

9.              (a) Each of the Merger Agreement Representations shall be true
and correct; and (b) each of the Specified Representations shall be true and
correct in all material respects (and in all respects if qualified by material
adverse effect or other materiality qualifier).

 

10.       The Administrative Agent shall have received, at least 2 business days
prior to the Closing Date, all documentation and other information about the
Company and the Guarantors as shall have been reasonably requested in writing by
either Administrative Agent or by the Lead Arrangers at least 10 days prior to
the Closing Date and required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

11.       All fees and expenses due and payable to the Commitment Party and the
Lenders and required to be paid on or prior to the Closing Date shall have been
paid or shall have been authorized to be deducted from the proceeds of the
initial fundings under the Credit Facilities, so long as any such fees or
expenses not expressly set forth in the Fee Letters have been invoiced not less
than two (2) business day prior to the Closing Date (except as otherwise
reasonably agreed by the Company).

 

12.       Subject to the Limited Conditionality Provision, all actions necessary
to establish that the Administrative Agent will have a perfected first priority
security interest (subject to liens permitted under the Credit Documentation) in
the Collateral shall have been taken.

 

13.       The Lead Arrangers (a) shall have received one or more customary
confidential information memoranda and other marketing material customarily used
for the syndication of the Credit Facilities and (b) shall have been afforded a
reasonable period of time to syndicate the Credit Facilities, which in no event
shall be less than 15 consecutive business days from the date of delivery of the
confidential information memorandum to the Lenders, which period shall exclude
certain market holiday related “blackout” periods as reasonably determined by
the Lead Arrangers.

 

14.       Except as set forth in the Schedules, and except for any transactions
contemplated by the Merger Agreement and the other Covered Agreements, since the
date of the Reference Balance Sheet there shall not have been any Material
Adverse Effect.  For purposes hereof, “Material Adverse Effect” means any event,
occurrence, fact, condition or change that, individually or in the aggregate,
has had or would be reasonably expected to have a material adverse effect on:

 

a. the business, assets, Liabilities, results of operations or financial
condition of the Target and its Subsidiaries taken as a whole; or

 

b. the ability of the Target to consummate the transactions contemplated by the
Merger Agreement; provided, however, only with respect to clause (a) above, that
“Material Adverse Effect” does not include any event, occurrence, fact,
condition or change, directly or indirectly, to the extent arising out of or
attributable to:

 

(1)                                 any change in general economic or political
conditions;

 

(2)                                 any change in conditions generally affecting
the industries in which the Target or any Subsidiary operates;

 

(3)                                 any change in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates;

 

D-3

--------------------------------------------------------------------------------


 

(4)                                 any act of war (whether or not declared),
armed hostility or terrorism, or the escalation or worsening thereof, any
natural or man-made disaster or acts of God (provided that, the exception in
this clause (4) shall not apply to any of the foregoing that causes any material
damage or destruction to or renders unusable any facility or asset of the Target
or its Subsidiaries);

 

(5)                                 any action required or permitted by the
Merger Agreement or any other Covered Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of the
Company, including, in both cases, with respect to the Debt Financing;

 

(6)                                 any change in Applicable Law or accounting
rules (including GAAP) or the enforcement, implementation or interpretation
thereof;

 

(7)                                 the announcement, pendency or completion of
the transactions contemplated by the Merger Agreement or any other Covered
Agreement, including with respect to the Debt Financing, including losses or
threatened losses of employees, customers, suppliers, distributors or others
having relationships with the Target and/or its Subsidiaries, or any
communication by the Company or any of its Affiliates regarding their plans or
intentions with respect to the post-Closing conduct of the business or assets of
the Target or its Subsidiaries (provided that, the exception in this clause
(7) shall not obviate a breach of Section 3.4 of the Merger Agreement to the
extent that the purpose thereof is to address the consequences resulting from
the announcement, pendency or completion of the transactions contemplated by the
Merger Agreement);

 

(8)                                 any act or omission of the Company or Merger
Sub or their respective Affiliates or Representatives after the date of the
Merger Agreement (other than any act or omission specifically contemplated
thereunder); or

 

(9)                                 any failure of the Target and/or any of its
Subsidiaries to meet any internal or published projections, forecasts or revenue
or earnings predictions (but not the underlying cause thereof);

 

except, in the case of any of the foregoing clauses (1) through (3), and clause
(6), to the extent such event, occurrence, fact, condition or change
disproportionately and materially adversely affects (but only to the extent of
such disproportionate material adverse effect) the Target and its Subsidiaries,
taken as a whole, relative to other companies of similar size in the industries
in which the Target and the Subsidiaries operate.

 

Capitalized terms used in this paragraph 14 but otherwise not defined herein
shall have the meaning set forth in the Merger Agreement.

 

D-4

--------------------------------------------------------------------------------


 

Annex I to Exhibit D

 

FORM OF SOLVENCY CERTIFICATE

 

[          ], 20[  ]

 

This Solvency Certificate is being executed and delivered pursuant to
Section [  ] of the Credit Agreement (the “Credit Agreement”), dated as of
[      ], 20[  ], among MTS Systems Corporation (the “Company”), the lenders
party thereto from time to time and JPMorgan Chase Bank, N.A., as the
administrative agent; the terms defined therein being used herein as therein
defined.

 

I, [          ], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Company and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business.  For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

I-D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

I-D-2

--------------------------------------------------------------------------------